DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panosyan et al WO 2018217189 A1 (hereinafter “Panosyan”).


As to claim 1, Panosyan teaches an electric power system (paragraph 0005 “an electric power system”) comprising: a turbine (element 104a); a generator coupled to the turbine (paragraph 0026 “generating units 104a- 104c are synchronously connected gas turbine generating units”), wherein the generator is configured to provide power to an electrical grid (paragraph 0022 “electric power system 100 may include at least one electrical power transmission and distribution system component 106”); and a controller (paragraph 0030-0031 “network estimator 118 includes at least one processor 152 coupled to at least one tangible, non-transitory, computer-readable memory 154. In some embodiments, network estimator 118”) configured to: detect a grid event (paragraph 0032-0033 “sources 150 may be online and/or offline data sources and may include or store a variety of information associated with electric power system 100, such as a variety of status information); determine a rate of change of frequency value (paragraph 0035 “sensor 116a-1 16c detects a large increase or decrease in the frequency or speed of a corresponding generating unit”); determine a predicted post-grid event governor set point based on the rate of change of frequency value (claim 4 and paragraph 0022-0026 “frequency fluctuations may be referred to herein as rate-of-change-of-frequency events (or "RoCoF") events. RoCoF events therefore occur as a result of one or more grid events and may lead, as described herein, to the loss of one or more other generating units on the electric power system, which may contribute, in turn, to overall electric power system” and paragraph 0036); and initiate a change to at least one turbine operating parameter based on the predicted post-grid event governor set point (claim 2 and paragraph 0036-0041 “control action or operational mode that causes one of generating units 104a- 104c to increase and/or decrease a supply of fuel to its combustion chamber, which may, in turn, cause generating unit 104a- 104c to produce increased and/or decreased output power in response to the detected RoCoF event”).

	As to claim 2, Panosyan teaches wherein the controller is further configured to: determine a feed forward controller parameter based on the rate of change of frequency value (paragraph 0038 “network estimator 1 18 may receive feedback from one or more event estimators 120a-120c, such as feedback about an estimated characteristic in comparison to an actual or measured characteristic. For instance, a particular event estimator 120a- 120c may use a look-up table”).

As to claim 3, Panosyan teaches wherein the controller is further configured to: determine an estimated magnitude of the grid event based on the rate of change of frequency value (claim 12 and claim 0036-0037 “identify one or more characteristics of electric power system 100 and/or generating units 104a- 104c, such as a settling frequency, a settling power, a frequency peak, and/or a frequency nadir. These characteristics may be based upon an analysis of the status”).


As to claim 5, Panosyan teaches wherein the controller is further configured to: determine an estimated nadir, an estimated high value, and an estimated low value using the rate of change of frequency value (paragraph 0037-0038 “plurality of RoCoF values with a plurality of characteristics, such as a plurality of settling frequencies, a plurality of settling powers, a plurality of frequency peaks, and/or a plurality of frequency nadirs”).

As to claim 6, Panosyan teaches wherein the controller is further configured to: determine an updated nadir estimation after a threshold length of time has elapsed (paragraph 0037-0038 “receive feedback from one or more event estimators 120a-120c, such as feedback about an estimated characteristic in comparison to an actual or measured characteristic. For instance, a particular event estimator 120a- 120c may use a look-up table (as described herein) to estimate a particular frequency nadir based upon a measured or sensed RoCoF value”).

As to claim 10, Panosyan teaches wherein the controller is further configured to: determine an estimated system inertia prior to detecting the grid event (paragraph 0037-0039 “. Status information may also include information describing rotational inertia associated with each generating unit 104a- 104c, a total rotational inertia associated with generating units 104a- 104c within electric power system 100”).

As to claim 11, Panosyan teaches wherein to determine the rate of change of frequency value, the controller is configured to: determine a weighted average of the estimated system inertia, operating point of the turbine, and available megawatt margin of the electric power system (paragraph 0033 and paragraph 0038-0039 “status information may include any status information associated with electric power system 100, such as one or more frequency characteristics associated with electric power system 100, location information, timing information, and/or maintenance activity information, such as scheduled outage information for at least one of generating units 104a-104c, electrical loads 102a-102c, electrical power transmission and distribution system component 106, and/or non-synchronous power source 1 12. Status information may also include information describing rotational inertia associated with each generating unit 104a- 104c, a total rotational inertia associated with generating units 104a- 104c within electric power system 100, and/or a proportion of electrical power being generated at any given time in electric power system 100 by non- synchronous power source 112”).

As to claim 12, Panosyan teaches wherein the turbine is configured to ride-through rate of change of frequency values of up to 2 Hz per second (paragraph 00440046 discloses ride through rate of change of frequency and it’s a design issue to set the value up to 2 Hz per second).

As to claim 13, Panosyan teaches wherein the change to the at least one turbine operating parameter is a change to at least one of an air/fuel ratio, a dry low NOx mode, or a fuel split across combustion nozzles (paragraph 0041 “control action or operational mode may, for example, be a control action or operational mode that causes one of generating units 104a- 104c to increase and/or decrease a supply of fuel to its combustion chamber, which may, in turn, cause generating unit 104a- 104c to produce increased and/or decreased output power in response to the detected RoCoF event” and paragraph 0034-0036).

As to claim 14, Panosyan teaches wherein the grid event is a frequency transient event, and wherein the rate of change of frequency value is determined within 300 (paragraph 0015-0016 “subsequently described event or circumstance may or may not occur, and that the description includes instances where the event occurs and instances” and claim 17 and it’s a design issue to have determined within 300 milliseconds after the grid event is detected).


As to claim 15, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 16, is related to claims 1 and 13 with similar limitations also rejected by same rational.  

As to claim 17, is related to claim 5 with similar limitations also rejected by same rational.  
 

As to claim 18, is related to claim 6 with similar limitations also rejected by same rational.  

As to claim 20, Panosyan teaches wherein the destination mode is selected from a set of available destination modes having different combustion configurations (paragraph 0036-0037 “network estimator 118 may analyze the status information to generate a model of electric power system 100, such as a look-up table that correlates a plurality of RoCoF values with one or more electric power system characteristics, such as one or more frequency characteristics. The model may thus include and/or describe one or more characteristics of electric power system 100 and may represent one or more interrelationships between elements coupled to electric power system”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panosyan et al WO 2018217189 A1 (hereinafter “Panosyan”) in view of Chen et al. USPGPUB 2016/022281 (hereinafter “Chen”).



As to claims 4 and 19, Panosyan does not explicitly teach wherein the predicted post-grid event governor set point is a function of droop and the estimated magnitude of the grid event.
However, Chen teaches wherein the predicted post-grid event governor set point is a function of droop and the estimated magnitude of the grid event (claim 1 and paragraph 0025 “droop response control system 34 may be included as part of the controller 18, and may further include a proportional droop governor 36 and a proportional droop correction control system 38”, applying a droop correction in the control strategy it’s obvious).
Panosyan and Chen are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to turbine system operation.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Panosyan, and incorporating magnitude of the grid event, as taught by Chen.
One of ordinary skill in the art would have been motivated to improve droop power response more consistent and predictable on frequency variation, as suggested by Chen (paragraph 0004).


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119